IN THE COURT OF CRIMINAL APPEALS
                         OF TEXAS
                                         NO. WR-89,460-02


                            EX PARTE DARA LLORENS, Applicant


               ON APPLICATION FOR A WRIT OF HABEAS CORPUS
           CAUSE NO. D-1-DC-14-301967-B IN THE 390TH DISTRICT COURT
                            FROM TRAVIS COUNTY


        Per curiam.

                                              ORDER

        Pursuant to the provisions of Article 11.07 of the Texas Code of Criminal Procedure, the

clerk of the trial court transmitted to this Court this application for a writ of habeas corpus. Ex parte

Young, 418 S.W.2d 824, 826 (Tex. Crim. App. 1967). Applicant was convicted of kidnapping and

interference with child custody and sentenced to imprisonment for six and two years, respectively.

The Third Court of Appeals modified and affirmed the judgment in her kidnapping conviction and

affirmed the judgment in her conviction for interference with child custody. Llorens v. State, 520
S.W.3d 129 (Tex. App.—Austin 2017).

        Applicant contends that counsel at the guilty-plea hearing was ineffective and that the

representation of counsel at the punishment hearing was undermined by a conflict of interest.
                                                                                              2

Applicant’s sentence for interference with child custody has discharged, and she has not raised

collateral consequences. See TEX . CODE CRIM . PROC. art. 11.07, § 3(c). Accordingly, her claims

relating to this conviction are dismissed. Her claims relating to her kidnapping conviction are

without merit and are denied. This application is dismissed in part and denied in part.



Filed: October 23, 2019
Do not publish